Citation Nr: 0334320	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  93-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether the appellant should be recognized as the veteran's 
surviving spouse for the purpose of establishing her 
entitlement to benefits from the Department of Veterans 
Affairs.



REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from March 1961 to September 
1967.  He died in November 1987

This case came to the Board of Veterans' Appeals (Board), 
initially, from an April 1992 decision by the Chicago, 
Illinois, Regional Office (RO), which determined that the 
appellant was not the veteran's surviving spouse and denied 
her claim for dependency and indemnity compensation.  She 
appealed, and in July 1995 the Board dismissed the appeal for 
lack of a cognizable claimant.  The appellant appealed the 
Board decision and, in a May 1997 order, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion for remand.

In March 1998, the Board remanded the case for further 
evidentiary development after which the RO again denied the 
claim.  In a November 2000 decision, the Board again 
determined that she was not the veteran's surviving spouse 
for purposes of VA benefits.  The appellant appealed.  In a 
May 2001 order, the Court granted a motion for remand filed 
by VA General Counsel which noted that the Board had not 
considered the Veteran's Claims Assistance Act of 2000 
(VCAA).  A May 2002 Board decision determined that VA had 
essentially complied with VCAA, and again denied the 
appellant's claim.  The appellant appealed.  

In a March 2003 order, the Court granted a motion to remand 
filed jointly by the appellant and VA General Counsel which 
contended that VA had not technically complied with a VCAA 
notice requirement.  38 U.S.C.A. § 5103(a) (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 13 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159.  This 
remand will enable VA to satisfy that technical requirement.



REMAND

In this case, the veteran developed heart disease in service 
and an August 1967 RO decision granted service connection for 
it.  He died in November 1987.  The death certificate lists 
left ventricular hypertrophic cardiomyopathy and calcific 
aortic stenosis as the primary and contributory, 
respectively, causes of death.  Generally, when a service-
connected disability is the principal or a contributory cause 
of the veteran's death, VA awards dependency and indemnity 
compensation to the surviving spouse.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

Here, the veteran and the appellant were married in January 
1963 and divorced in January 1975.  The issue is whether, 
under the facts of this case, the appellant is the veteran's 
surviving spouse.  

Generally, a surviving spouse is a person of the opposite sex 
who was the spouse of the veteran at the time of the 
veteran's death, and who, except for separation due to 
misconduct of, or procured by, the veteran without the fault 
of the spouse, lived with the veteran continuously from the 
date of the marriage to the date of the veteran's death.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2003).  
A spouse is a person whose marriage to the veteran was valid 
under the law of the place where it occurred.  38 C.F.R. 
§§ 3.1(j), 3.50(a) (2003).

Marriage is a legal relationship between two persons 
intentionally created by them according to the laws of the 
state where they are at the time they create it.  Once 
correctly created under the laws of one state, that legal 
relationship is recognized by every other state to which one 
or both of them moves or travels.  That is, they need not 
remarry in accord with the laws of each state to which one or 
both of them moves or travels because the United States 
Constitution requires that each state give full faith and 
credit to the laws of every other state.  Further, or, 
perhaps, finally, once correctly created under the laws of 
one state, that legal relationship can only be severed by 
death of one of the parties, or in accord with the laws of 
the state where at least one of them is at the time it is 
severed.  Every state to which either party moves or travels 
thereafter recognizes the severance of the marital 
relationship.

Here, the appellant argues that the 1975 divorce is somehow 
invalid.  She contends that she did not want the divorce, did 
not consent to it, did not have actual notice of the petition 
for divorce filed by the veteran, that the decree was not 
filed in her state, etc.  However, in February 1993, the RO 
asked her for an order vacating the divorce, and she did not 
respond.  This is not the forum for the appellant to 
collaterally attack the divorce decree and, in the absence of 
vacatur, VA, like every state, must give full faith and 
credit to the decree.

The appellant also argues, in the alternative, that the 
nature of the relationship she had with the veteran after the 
divorce was, or was very like, a marriage.  She contends that 
she and the veteran occasionally cohabited, attended their 
children's school functions, etc.  That is, they did many of 
the things divorced parents do.  But the legal relationship 
of marriage does not arise, not even in those few states that 
recognize common-law marriage, i.e., the intentional creation 
of the legal relationship of marriage without a ceremony or 
formal request by the parties that the state recognize their 
creation of the legal relationship, when the parties merely 
"hang out" together, or when they live together, or even 
when they sleep together.  Even in those few jurisdictions 
that recognize common-law marriage, certain requirements, 
indicating the mutual intent of the parties to create a legal 
relationship, must be fulfilled before the legal relationship 
of marriage exists.

Now this case is back before the Board because the appellant 
and the VA General Counsel concluded that VA has not complied 
with its duties under VCAA, duties that did not exist when 
this claim was filed in 1991.  But see Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The VCAA prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, of the evidence VA 
will obtain, and of the claimant's responsibility to obtain 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  This 
remand will enable VA to ensure that the claimant is given 
VCAA notice.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must notify the appellant 
that:

a.  Evidence needed to substantiate 
her claim that she be recognized as 
the veteran's surviving spouse for 
purposes of VA benefits is evidence 
that the January 1975 divorce decree 
has been vacated, or evidence that, 
after the decree was issued, she and 
the veteran entered into a marriage 
valid under the laws of the place 
where it occurred.

b.  It is the appellant's 
responsibility, and hers alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as 
public records filed with a county 
recorder or court records filed with 
a clerk of court, if she identifies 
the custodians thereof.  VA will 
notify her of evidence she 
identified that could not be 
obtained so that she may obtain the 
evidence herself and submit it.

c.  She has one year to submit 
evidence needed to substantiate her 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  Her 
appeal will remain in abeyance for 
one year or until she indicates in 
writing that there is no additional 
evidence she wishes to have 
considered, and she waives in 
writing any time limitation set 
forth at 38 U.S.C.A. § 5103.

2.  Upon completion of the foregoing 
procedural and, if warranted, evidentiary 
development, and compliance with the time 
constraints prescribed above in paragraph 
1(c), the RO must review all the evidence 
of record and, if the benefit sought on 
appeal remains denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2003).

